     Case 2:20-cv-00776-PA-AFM Document 34 Filed 06/19/20 Page 1 of 1 Page ID #:214
                                                                                    JS-6

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    BRENDA CORE,                                    Case No.: 2:20-cv-00776-PA-AFM
13                   Plaintiff,                       Hon. Percy Anderson
14        v.                                          ORDER FOR DISMISSAL WITH
                                                      PREJUDICE
15    DECMAC DEVELOPERS LLC, a
      California Limited Liability Company; and
16    Does 1-10,                                      Action Filed: January 24, 2020
                                                      Trial Date:   Not on Calendar
17                                  Defendants..
18

19
20

21             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22    it, and being fully advised finds as follows:
23             IT IS ORDERED THAT:

24             Plaintiff Brenda Core’s (“Plaintiff”) action against Decmac Developers LLC
25    (“Defendant”) is dismissed with prejudice.
26

27    Dated:      June 19, 2020
                                                            Hon. Percy Anderson
28                                                          United States District Judge
                                                            Central District of California
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
